Citation Nr: 0126274	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-22 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

The propriety of the initial evaluation of 10 percent from 
March 31, 1998 of post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1972.  
It appears from the Form DD-214, report of discharge, that he 
had 28 days of other than active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The record shows that in his VA Form 9, Appeal to Board of 
Veterans' Appeals, his hearing testimony before the 
undersigned in August 2001, and other statements, the veteran 
has suggested that PTSD has rendered him unable to work.  
Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability an informal 
claim for TDIU is raised.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2001).  The veteran 
has made such a claim in this case.  The claim for TDIU has 
not been adjudicated, and is referred to the RO for such 
adjudication.


REMAND

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the VCAA, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Under the VCAA and its 
implementing regulations, VA bears a heightened duty prior to 
adjudicating a claim to assist a claimant with the 
development of evidence as well as a duty to notify the 
claimant of what evidence is needed to substantiate the claim 
and if certain evidence cannot be obtained.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  

The veteran is entitled to the benefits of the VCAA.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, then, unless Congress has provided otherwise, the 
version most favorable to the appellant will apply).

After reviewing the record, the Board finds that the duties 
described in the VCAA have not been completely fulfilled.  
Accordingly, the Board finds that the issue on appeal must be 
remanded.

In connection with his claim of entitlement to service 
connection for PTSD, the veteran was given a VA examination 
in October 1998.  The examining physician noted in his 
report:  "There was no C-file available for review prior to 
this exam."  The claims file contains records of psychiatric 
treatment provided to the veteran for his PTSD at the 
Tuscaloosa, Alabama VA Medical Center (VAMC) in 1998 and 
1999.  However, it is evident from the claims file that not 
only did the VA examiner in October 1998 not have access to 
the treatment records up to that time, but no VA examination 
was offered the veteran after he took issue with the rating 
of his disability assigned by the March 1999 rating decision 
and the treatment records had been assembled.  

The VCAA provides that VA must supply a medical examination 
or opinion if such is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  The Court has said that VA has a duty to 
afford the claimant a thorough and contemporaneous medical 
examination, one that is fully informed and takes into 
account the records of prior examination and treatment.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

The opinion rendered by the VA examiner in October 1998 was 
not a fully informed one, as the examiner himself suggested, 
because the claims file was unavailable.  

The veteran has also reported more recent and  ongoing 
treatment for PTSD at the Tuscaloosa VA Medical Center.  
These records do not appear to be part of the claims folder.

The record in this case reflects that the veteran has 
apprised VA that he was awarded Social Security disability 
benefits after the Social Security Administration (SSA) found 
that he became totally and permanently disabled in 1995 on 
account of one or more strokes.  The records of, and the 
medical records supporting, this determination may well be 
pertinent to the current claim.  Certainly, they may contain 
references to the veteran's psychiatric condition.  Indeed, 
VA medical commentary of record suggests that the stroke 
residuals may have affected the course of the veteran's PTSD.  
The Court has found in numerous cases that VA must obtain and 
consider medical records used by the SSA when possibly 
relevant to a pending claim.  See Waddell v. Brown, 5 Vet. 
App. 454, 457 (1993); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  On remand, the RO must attempt to obtain the records 
of the SSA disability determination identified by the 
veteran, making repeated efforts if necessary, in accordance 
with the VCAA.

Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations, it could be prejudicial to 
the veteran if the Board were to proceed to decide the TDIU 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, in addition to 
that specifically requested below, is 
completed for both the claim of 
entitlement to a greater original 
evaluation for PTSD.  In particular, the 
RO must ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)), are 
satisfied.

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of either or both of his 
claims.  Particular efforts should be 
made to obtain outstanding treatment 
records from the VAMC in Tuscaloosa, 
Alabama, and all SSA records, including 
all disability decision and the medical 
records upon which such decisions were 
based.  The RO should make these efforts 
in accordance with the requirements of 38 
U.S.C.A. § 5103A (West Supp. 2001).

3.  After the development requested above 
has been completed, the RO should 
schedule the appellant for a  psychiatric 
examination for the purpose of 
determining the severity of his service-
connected PTSD from March 31, 1998.  

The examiner should be provided with the 
criteria contained in the General Rating 
Formula for Mental Disorders, 38 C.F.R. 
§ 4.130 (2001).

The claims file must be made available to 
and be reviewed by the examiner prior to 
the requested study, and each examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  Failure to 
report for a VA examination without good 
cause may result in consequences adverse 
to the claim.  38 C.F.R. §  3.655 (2000).  
In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice was 
returned as undeliverable.

5.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a greater original evaluation for PTSD 
from March 31, 1998 and the claim of 
entitlement to TDIU.  In accordance with 
Fenderson, the appropriateness of 
"staged" ratings for the veteran's PTSD 
from March 31, 1998 should be considered.  
If either claim or both are denied, the 
RO should provide the veteran with a 
supplemental statement of the case and 
allow him an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if otherwise in order.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


